Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 19, 2016

The Court of Appeals hereby passes the following order:

A16D0206. KEVAN C. PICKSTOCK v. THE STATE.

      Kevan C. Pickstock has filed a pro se application for discretionary appeal from
the trial court’s November 16, 2015, order denying his Motion for Entry of a Valid
Judgment of Sentence. Pickstock filed his application on December 22, 2015.1 We
lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Pickstock filed his application 36 days after entry
of the order he seeks to appeal. His application is thus untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             01/19/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Pickstock attempted to file his application earlier, but it was not accepted for
filing because it did not include a proper Certificate of Service.